Citation Nr: 0718638	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for status post open 
reduction fracture of the left ankle with deformity and 
degenerative change (left ankle disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 until 
December 1982.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The left ankle disability is manifested by complaints of 
pain and stiffness; objectively, the competent evidence 
reveals limitation of motion, pain and fatigability on 
movement, and use of assistive devices, commensurate with 
moderate ankylosis.

2.  The competent evidence reveals tender left ankle scars.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 30 
percent, but no more, for residuals of a left ankle fracture, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270, 5271 (2006).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for tender scars of the left ankle, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

VA satisfied its duty to notify as to the claim by means of a 
September 2004 letter from the RO to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the March 2005 Statement 
of the Case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under that diagnostic code.  As such, the failure to 
include such notice in the VCAA letter did not prejudice the 
veteran here.  The September 2004 letter also failed to 
discuss the law pertaining to effective dates.  The instant 
decision has granted the veteran's claim for an increased 
rating, as well as a separate rating for scars.  However, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In this regard, in the 
event that the veteran disagrees with the effective dates 
assigned by the RO when effectuating the award, the veteran 
will be provided notice in this regard, as well as an 
opportunity to respond.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (finding that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria and analysis

The veteran asserts that an increased evaluation is warranted 
for his left ankle disability.  In this regard, under the 
criteria set forth under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, the maximum rating for limited motion of the ankle is 
20 percent, and such is assigned when there is marked limited 
motion.  The Board notes that the RO has already assigned 
this maximum rating to the veteran's service-connected left 
ankle disability.  

The Board has considered the applicability of rating the left 
ankle disability under another appropriate diagnostic code 
and finds that a higher evaluation is warranted under 
Diagnostic Code 5270, for ankylosis of the ankle.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2006), a 30 percent 
rating is warranted when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, the 
maximum 40 percent rating is warranted when there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.   

The Board notes that the evidence of record does not contain 
any diagnoses of ankylosis during the period in question.  
However, the Board has considered the applicability of rating 
the left ankle disability analogously under Diagnostic Code 
5270 and finds that a higher evaluation is warranted.  Upon 
VA examination in September 2004, the veteran had 
dorsiflexion of the left ankle to 12 degrees on both active 
and passive testing.  The VA examiner noted fatigability of 
the left ankle with repetitive range of motion testing.  It 
was also noted that the veteran had pain with the last 5 
degrees of range of motion.  The veteran had plantar flexion 
to 25 degrees with pain and fatigability on repetitive 
motion.  He veteran also had pain on over the last 5 degrees 
of motion.  It was also noted in the 2004 VA examination 
report that he had ongoing pain, throbbing and stiffness in 
his left ankle.  The veteran reported the pain to be an 8 on 
a scale of 0 to 10.  The veteran reported that he has to 
elevate his ankles at the end of the day to alleviate the 
pain.  It was further indicated that the veteran wore cloth 
orthotics on the left ankle during the day and then plastic 
orthotics on the left ankle at night.  The report also noted 
that the veteran takes multiple medications to relieve the 
pain in his ankles.  The examiner further stated that the 
veteran favors the right side of his body.  

X-rays of the veteran's ankles were not taken in conjunction 
with this examination, but the report indicated that the 
examiner had reviewed other X-rays that revealed degenerative 
changes in the left ankle.  It is noted that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, traumatic arthritis, does not 
provide a rating greater than 20 percent, and cannot serve as 
the basis for a higher rating.

Based on the evidence above, including the veteran's 
complaints of pain, the Board finds that, with resolution of 
doubt in the veteran's favor, the veteran's service-connected 
left ankle disability warrants the next-higher 30 percent 
rating under Diagnostic Code 5270.  In other words, the 
evidence supports a finding that the veteran's left ankle 
symptomalogy is analogous to a 30 percent evaluation under 
Diagnostic Code 5270.  It is noted that the consideration of 
pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

While a 30 percent rating is justified, the evidence of 
record fails to support an evaluation in excess of that 
amount.  Indeed, to warrant a 40 percent rating, the evidence 
would have to exhibit disability comparable to ankylosis of 
the left ankle in plantar flexion at more than 40 degrees or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, and inversion or eversion deformity. 

In so finding, the Board acknowledges the veteran's 
subjective complaints of increased left ankle pain and 
stiffness with damp weather, mentioned at his September 2004 
VA examination.  He also indicated difficulty walking for 
more than a half-hour and that he needed to lean on a cart at 
work.  The veteran did not use a cane.  The Board finds that 
the veteran's complaints of pain and functional impairment 
have already been contemplated by the 30 percent rating.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995).  However, the competent evidence fails to 
demonstrate abduction, adduction, and inversion or eversion 
deformity.  As such, the Board finds that the veteran's 
overall disability picture is not shown to be commensurate to 
the next-higher 40 percent rating under Diagnostic Code 5270.  

In conclusion, the Board finds that the 30 percent rating is 
appropriate throughout the rating period in question.  The 
benefit of the doubt rule has been applied where appropriate.  
See 38 U.S.C.A. § 5107(b); Gilbert  v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Other considerations- separate ratings for left ankle scars

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2006) (noting that the evaluation 
of the same disability under various diagnoses is to be 
avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, the record establishes that the veteran 
has two surgical scars on this left ankle as a result of two 
in-service surgeries.  The examiner from the September 2004 
VA examination reported that the veteran had a curvilinear 
scar over the medial malleolus that is 7.5 centimeters long 
by 1 centimeter wide.  It was noted as being shiny, lighter 
in color, tender to touch, and irregular with keloid formed.  
It was also noted that there was adherence of the tissue that 
was hyposensitive on monofilament testing.  The other scar on 
the later malleolus of the left ankle is 14 centimeters long 
by 1 centimeter wide.  It was noted as being purple-pink in 
color, shiny, irregular, adherent, tender, and hyposensorium 
to monofilament touching.  The examiner did note that the 
left ankle scars are moderately disfiguring.

Given the objective findings noted at the September 2004 VA 
examination, there is no support for a separate rating on the 
basis of a disfiguring or unstable scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802 and 7803 (2006).  However, the 
2004 VA examination objective findings indicate tenderness of 
both scars.  It appears that the tenderness emanates from the 
scars themselves and not from the underlying orthopedic 
residuals the left ankle injury.  The Board acknowledges that 
neither the VA examiner nor the veteran reported any problems 
with the two surgical scars on his left ankle.  Even so, 
based on the objective findings of the VA examination and 
with resolution of doubt in the veteran's favor, the Board 
finds that a separate 10 percent evaluation is warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for the 
veteran's left ankle scars.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Extraschedular consideration

Finally, the Board notes that the veteran's representative, 
in an April 2007 brief, has argued that the veteran's case 
should be referred to the Director of VA Compensation and 
Pension Service for extraschedular consideration.  The Board 
finds that the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).
 

ORDER

Entitlement to a rating of 30 percent for residuals of a 
status post open reduction fracture of the left ankle with 
deformity and degenerative change is granted, subject to the 
applicable law governing the award of monetary benefits.

A separate 10 percent rating for painful scars, left ankle, 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


